—In a proceeding pursuant to SCPA article 21, the petitioner appeals from an order of the *534Surrogate’s Court, Nassau County (Radigan, S.), dated December 10, 1998, which denied his motion, in effect, for leave to reargue his petition to determine legal fees.
Ordered that the appeal is dismissed, with costs.
Although denominated as one for renewal, the petitioner’s motion was not supported by new or additional facts (see, Foley v Roche, 68 AD2d 558, 568; CPLR 2221). Therefore, the motion was, in effect, one for reargument, the denial of which is not appealable (see, Matter of Brooklyn Welding Corp. v Chin, 236 AD2d 392; Pahl Equip. Corp. v Kassis, 182 AD2d 22).
The respondent’s application to impose a sanction is denied. Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.